K iNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
This office action is responsive to the amendment filed on 12/15/2020. As directed by the amendment: claims 25 have been amended; claims 2, 5, 8-13, 15, 18, 20-22, 26 and 28-38 have been cancelled.  Thus, claims, 1, 3-4, 6-7, 14, 16-17, 19, 23-24-25 and 27 are presently pending in this application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 14, 16-17, 19, 23-24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Velayudhan et al (2014/0026593) in views of Karnieli et al (2015/0125138).
	For claim 1, Velayudhan teaches a method of thawing a sample (frozen biological product 5 as shown in fig.2), wherein said sample is within a container (vessel 30 as shown in fig.2) comprising an outer wall and an inner wall  (par.52), said method comprising a) heating at least one region of the outer wall of said container (outside walls 80, 85 of vessel 30 as shown in fig.2) to a temperature equal to or above that at which cellular damage occurs and wherein the inner wall of the container (inner  calculating (measuring or sensing using thermal sensor) an agitation (using impeller 40 as shown in fig.3) program as a function of 1) either or both of a the sample volume and a type of container, 2) a sample ice fraction in the sample, and  3) the thermal conductivity of the sample container (par.22, computer program of Velayudhan capable of performing these calculationg) ; II) agitating said sample according to the agitation program to agitate at least one region the sample par.52, lines 3-10), computer program or controller of Velayudhan using impeller 40 to agitate the sample ).
	Velayudhan fails to teach changing the agitation program applied to the at least one region of the sample in response to changes in the sample volume and/or the sample ice fraction; and Iv) further agitating said sample according to the changed agitation program to agitate the at least one region of the sample.

	It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Velayudhan with changing the agitation program as taught by Karnieli in order to fit the thawing conditions for different sample volumes and solutions (Karnieli, par.59).
	
 	For claim 3, Velayudhan teaches wherein in step b) the outer wall region of the container (outside walls in regions of 80, 85 of vessel 30 as shown in fig.2), the corresponding inner wall region (inner walls 70 and 75 of vessel 30 as shown in fig.2) to which contacts the sample (frozen biological product 5 as shown in fig.2), is heated to a temperature at which cellular damage would occur and wherein the outer wall region of the container (vessel 30 as shown in fig.2), the corresponding inner wall region to which does not contact the sample, is at a temperature less than that at which cellular damage would occur (par.62). 	For claim 4, Velayudhan teaches wherein step b) further comprises a step of monitoring the temperature of the inner wall region contacting the sample (5) and the inner wall region not contacting the sample (5) and adjusting the heat or energy applied to one or both of the corresponding outer wall regions of the sample container (outside 


a heating device comprising means to differentially heat different regions of a held sample container comprising an outer wall and an inner wall (par.52), in use, such that at least a portion of an outer wall region of the container (outside walls 80, 85 of vessel 30 as shown in fig.2), the corresponding inner wall region to which contacts the sample (inner walls 80, 85 of vessel 30 as shown in fig.2), is heated to a higher temperature than at least a portion of an outer wall region (outside walls 80, 85 of vessel 30 as shown in fig.2), corresponding to an inner wall region of which does not contact the sample and/or such that heating is applied only to the container wall which contacts the sample material (Velayudhan teaches of controlling each regions of the vessel walls either inner walls or outside regions of the walls with different temperature) (par.58 and 59),
wherein the heating vessel comprises a vessel wall in which is mounted or to which is connected, the heating device (par.58 and 59), and wherein the apparatus also comprises an agitation device which is operable to provide temporally and/or spatially differentiated agitation of a held sample container and/or sample material within a sample container (par.52, lines 3-9 and 59), wherein the agitation device is arranged to change the oscillation frequency and/or amplitude applied to said sample container, sample or areas thereof in response to changes in the sample ice fraction, temperature of the sample material or areas thereof, temperature of a held container or regions 
Velayudhan fails to teach sample container held within the heating device.
 	Karnieli teaches, similar thawing, sample container (vial) held within the heating device (0416 as shown in fig.4) (par.35, and 64, lines 1-6). 
	It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Velayudhan with changing the agitation program as taught by Karnieli in order to heat the frozen biological material to a target temperature in controlled atmosphere by applying heat to the biological material via a heating device (Karnieli, par.9).

For claim 27, Velayudhan teaches wherein the heating device comprises a plurality of heating elements spatially separated on the vessel wall, and/or one or more temperature sensors embedded in or mounted on the vessel wall, and/or comprises infra-red emission sensors arranged to detect changes in infra-red emissions from different areas of the vessel wall and/or sample contained in a held container (Velayudhan teaches of controlling each regions of the vessel walls either inner walls or outside regions of the walls with different temperature) (par.61-62)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, 14, 16-17, 19, 23-24-25 and 27  have been considered but are moot because the new ground of rejection 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715